DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Travis Boone on 28 July 2021.
The application has been amended as follows: 
Claim 1, Line 2: amend "based on iron, or iron and nickel and/or cobalt" to "based on iron, nickel, and/or cobalt"

Claim 1, line 5: amend "the alloy" to "the austenitic alloy"

Claim 3, line 5: amend "the average hardness" to "the average microhardness"

Claim 11, line 1: amend "the alloy" to "the austenitic alloy"

Claim 21, line 1: amend "an assembly component" to "the assembly component"





Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art WO 2015/173380 (WO '380).
WO '380 discloses an assembly component based on iron containing at least 10wt% Cr (p. 7, lines 11-13) having an annular shape with an inner and outer surface (Figs. 1, 2, and 7b; p. 14 lines 23-29) and a thickness between the inner surface and outer surface in the range of 0.1mm to 5 mm (p. 15, lines 11-13).
WO '380 does not disclose or suggest their alloy being an austenitic alloy nor having a content of nitrogen in solid solution providing a microhardness in the range of 250-370 HV0.05 at a depth from the surface in the range of 0-100 µm.
Therefore, WO '380 does not disclose or suggest the presently claimed invention.
Further, Applicant's amendments overcome the 35 U.S.C. 112(b) rejections of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0800-1600 M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/Patricia L. Hailey/Primary Examiner, Art Unit 1732